U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI
RSD/PSB
NUMBER
P5310.17
DATE
August 25, 2016

Psychology Services Manual
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
This Program Statement establishes general procedures, guidelines, and priorities for the delivery
of psychological services in the Federal Bureau of Prisons (Bureau).
Psychological services include the assessment and treatment of mental disorders as well as
evidence-based programs to reduce the risk of recidivism and institution misconduct. In addition,
psychologists provide ancillary services for staff through specialized training, professional
consultation, Crisis Support Teams, and the Employee Assistance Program. Psychological services
for inmates are provided by psychologists and treatment specialists; services may also be provided
by psychology pre-doctoral interns and practicum students under the supervision of a licensed,
doctoral level psychologist. This Program Statement references a series of other Psychology
Services Program Statements, which provide more detailed procedures and guidelines for specific
program areas.
a. Summary of Changes
This reissuance incorporates the following modifications:
■ A refined mission statement and priorities for the delivery of psychological services, to include
an increased emphasis on reentry services, to include cognitive-behavioral therapies and the
Risk-Need-Responsivity model.
■ Enhancement of the psychological services offered in restrictive housing settings.
■ Incorporation of previously issued guidance regarding Transfer Intake Screenings.

■ Updated guidance regarding the creation and maintenance of professional clinical
documentation.
■ Incorporation of strategies to assess and support the core clinical skills of correctional
psychologists.
■ Incorporation of guidance regarding the operation of graduate student practicum programs in
Psychology Services.
■ Removal of duplicative content addressed in other Psychology Services Program Statements.
Policy Rescinded
P5310.12
Psychology Services Manual (03/07/95)
b. Program Objectives. The expected results of this Program Statement are to establish:
■
■
■
■
■
■

The mission, service delivery model, and priorities for Psychology Services.
Procedures for administration and management of Psychology Services Departments.
Routine and specialized clinical services for inmates.
Professional documentation standards to facilitate continuity of care.
Workforce development strategies for Psychology Services.
Psychology Services’ role in providing ancillary services for staff.

c. Definition of Terms.
■ Clinician. A provider of psychological services (e.g., psychologist, social worker, treatment
specialist, psychology intern).
■ External Core Clinical Skills Review. A review of core clinical skills conducted outside of
the purview of the employee’s Warden.
■ Evidence-Based Program (EBP). An EBP is an empirically supported intervention proven to
deliver positive outcomes.
■ Initial Intake Evaluation. The Initial Intake Evaluation is conducted with newly committed
inmates to identify mental health and programming needs.
■ Psychology Data System (PDS). The PDS is the Bureau’s official documentation system for
psychological services. This system is a module within the Bureau Electronic Medical Record
(BEMR).
■ Senior, Licensed Psychologist. For the purposes of training practicum students and interns, a
senior licensed psychologist has obtained licensure to practice as a psychologist; completed
their probationary year of employment; and completed Psychologist Familiarization Training.
■ Transfer Intake Screening. A Transfer Intake Screening is conducted with transferred inmates
or inmates who have been out of the institution for more than 30 calendar days; e.g., inmates

P5310.17

8/25/2016

2

hospitalized in the community for an extended period of time, inmates returning from Federal
or state writs, inmates returning from RRC placement.
■ Turning Point for Restrictive Housing. The term “Turning Point” has been adopted by the
Bureau to refer to pre-treatment interventions designed to move inmates through the
Stages of Change, specifically from the early stages of pre-contemplation and
contemplation to the stage of preparation. For information about other Turning Point
protocols (e.g., Turning Point for SOMP), contact the Psychology Services Branch.
d. Institution Supplement. None required. Should local facilities make any changes outside the
required changes in the national policy or establish any local procedures to implement the national
policy, the local Union may invoke to negotiate procedures or appropriate arrangements.
2. STRUCTURE OF PSYCHOLOGY SERVICES
a. Mission Statement. Psychology Services Departments actively support the Bureau’s mission
by contributing to the operation of safe, humane, cost-effective, and appropriately secure facilities
and by providing reentry programming to reduce recidivism and facilitate offenders’ successful
return to the community. Specifically, the mission of Psychology Services is to provide three key
services in the Bureau:
■ Mental Health Care. Psychology Services Departments provide mental health care for
inmates, which include the assessment and treatment of a wide range of mental disorders. The
mental health care provided to the inmates is consistent with professional standards and best
practices in correctional psychology.
■ Reentry Services. Psychology Services Departments offer evidence-based, cognitivebehavioral programming to address risk factors associated with criminal conduct; i.e.,
criminogenic needs. This programming facilitates successful reentry by reducing an offender’s
likelihood of recidivism.
■ Behavioral Scientist Expertise. Behavioral science is the systematic analysis and
investigation of human behavior; psychologists are trained behavioral scientists. By sharing
their understanding of human behavior, psychologists play a significant role in the orderly
operation of Bureau facilities. Psychologists share their expertise during formal training events
and informal, routine consultations with staff.
b. Model of Service Delivery. The Psychology Services Department is organized as a separate,
centralized department within the institution or complex with adequate privacy, space, and
resources to meet the institution’s need for psychological services as described above. The offices
of residential Psychology Treatment Program (PTP) staff should be located within the respective
unit. In addition, grouping of staff offices is appropriate when such grouping is done in accordance
with the special Psychology Services missions of an institution.
P5310.17

8/25/2016

3

The Bureau has chosen cognitive-behavioral therapy (CBT) as a theoretical model to guide
psychological service delivery because of its proven effectiveness with inmate populations. CBT
is a broad term and includes a variety of cognitive-behaviorally based treatment protocols utilized
in the Bureau, to include Rational Emotive Behavior Therapy (REBT) and Dialectical Behavior
Therapy (DBT). Empirical support for CBT’s effectiveness is noted both in the treatment of
mental disorders and criminal thinking patterns. Therefore, CBT is utilized to address two
components of the Psychology Services mission – mental health care and reentry services. CBT
emphasizes the learning and practice of skills associated with improved mental health and
adaptive, pro-social behavior. Therefore, inmates who participate in CBT and related interventions
are better able to achieve goals the Bureau has for all inmates, including responsibility, selfawareness, and independence.
Specific to reentry services, the Bureau has also organized services under a Risk-Need-Responsivity
model. Here, treatment resources are directed toward inmates who are at the highest risk of reoffense based on validated assessment procedures. Treatment protocols are selected or designed
to address risk factors for criminal reoffending.
These include but are not limited to those identified with substance use disorders; sex offenders;
and those with offense supportive attitudes and beliefs; i.e., criminal thinking patterns.
Interventions are delivered in a manner that is responsive to each inmate’s unique treatment needs,
to include learning style and level of motivation.
The Bureau’s core value of correctional excellence underlies the service delivery model for
behavioral scientist expertise. Psychology Services staff are “correctional workers first” and in
this context they are uniquely situated to offer their perspective on understanding human behavior.
As fellow correctional workers, psychologists work alongside their Bureau peers, offering their
expertise through both formal training events and informal staff consultation. The presence of
Psychology Services in the institution also increases the likelihood Bureau staff will feel
comfortable utilizing Employee Assistance Program and/or Crisis Support Team services.
c. Priorities for Delivery of Psychological Services. The following list of priorities describes
the professional duties and responsibilities of a Psychology Services Department. The Chief
Psychologist is responsible for ensuring the department adheres to the priorities and for ensuring a
fair and equitable distribution of the workload associated with meeting these priorities. The Chief
Psychologist shares the priority list with new departmental staff during their initial orientation and
with all departmental staff on at least an annual basis. In addition, Chief Psychologists are
responsible for informing and educating others of the importance of performing priority tasks, as
opposed to non-emergency and non-clinical tasks.
P5310.17

8/25/2016

4

(1) Priority 1 – Priority 1 tasks are Psychology Services functions essential to the safety and
security of staff and inmates.
■ Inmate Suicide Prevention Program, to include risk assessment, intervention, and staff training.
■ Activities geared toward staff health, wellness, and safety to include EAP, involvement in
CST/CNT, suicide prevention, and related training.
■ Acute crisis intervention with suicidal, dangerous, psychotic, or sexually victimized inmates, to
include consultation with staff regarding the management of these inmates.
■ Treatment and care of inmates diagnosed with a serious mental illness, to include the delivery
of priority practices for this population.
■ Initial psychological screening and evaluation of inmates, to include assessments of risk for
sexual victimization or abusiveness.
■ Restrictive housing rounds, reviews, and interventions.
■ Compliance with professional, correctional, and other standards applicable to safety and
security.
(2) Priority 2 – Priority 2 tasks are vital Psychology Services functions.
■ Evidence-based individual and group treatment for inmate mental health issues that do not rise
to the level of a serious mental disorder.
■ Evidence-based programming aimed at reducing inmate misconduct and recidivism.
■ Specialized Psychology Treatment Programs, e.g., Residential Drug Abuse Program, Sex
Offender Treatment Program, Resolve Program, Mental Health Step Down Unit.
■ Court-ordered forensic evaluations, other policy mandated psychological evaluations, and
intellectual assessments completed in conjunction with potential referrals for a GED
accommodation.
■ Documentation in the Psychology Data System (PDS) in the Bureau Electronic Medical Record
(BEMR), in support of continuity of care within, between, and outside of Bureau facilities.
■ Consultation with Unit Disciplinary Committee (UDC) and Discipline Hearing Officer (DHO).
■ Mandatory clinical training for psychologists and treatment specialists.
■ Clinical supervision of psychologists and treatment specialists.
■ Attendance at essential administrative meetings; e.g., Special Housing Unit (SHU) Department
Head meeting.
■ Recruitment and retention of psychologists, treatment specialists, and other Psychology
Services staff.
■ Performance of functions supporting and maintaining systems of control to ensure policy
compliance, to include conducting Psychology Services Operational Reviews and Perpetual
Audits.
P5310.17

8/25/2016

5

(3) Priority 3 – Priority 3 tasks enhance and strengthen the functioning of Psychology
Services Departments and the institution.
■ Continuing education for Psychology Services staff in support of professional development,
licensure, and/or certification.
■ Training of graduate students, psychology interns, and post-doctoral residents.
■ Unit team consultation regarding reentry and release planning.
■ Consultation on general behavioral science topics.
■ Participation in the Operational Reviews, Perpetual Audits, and/or Program Reviews of other
departments/facilities.
■ Coordination of special projects and/or activities within the institution; e.g., American
Correctional Association Audit, Combined Federal Campaign.
■ Development of novel local programs, groups, or services.
■ Participation in research projects at the local, regional, or national level.
■ Resource staff member or subject matter expert for the Psychology Services Branch.
■ Cross development courses and other non-mandated training unrelated to the maintenance of
professional licensure/certification.
■ Collateral duties unrelated to Psychology Services.
d. Duties of Psychology Services Staff in Emergency Situations. Except in emergency
situations, positions allocated and funded to provide psychological services are assigned for the
provision of these services. Emergency situations are defined as situations requiring an immediate
response (e.g., body alarm) or activation of the institution’s emergency plans (e.g., escape, food
strike). Except in emergency situations, psychologists and treatment specialists are not assigned
non-Psychology Services duties; e.g., coverage of a custody post, unit management functions,
acting department head (outside of Psychology Services), institution duty officer. This exclusion
is reiterated in the Program Statements Psychology Treatment Programs and Sex Offender
Programs.
Bureau psychologists do not conduct investigations or perform fitness for duty evaluations.
3. ADMINISTRATION AND MANAGEMENT
Psychology Services Departments are responsible for utilizing their expertise as behavioral
scientists to provide informed clinical decisions and professional recommendations. Clinical
decisions are the sole province of the responsible clinician and/or supervisory psychologist(s), and
are not to be countermanded by non-clinicians. To deliver services efficiently and effectively, the
Psychology Services Department will be:

P5310.17

8/25/2016

6

■ Staffed to meet the vital functions, congressional and Department of Justice mandates,
accreditation standards, and ethical guidelines affecting the department.
■ Staffed according to the mission and security of the facility and the specific treatment and
reentry needs of the inmate population.
■ Staffed with qualified, licensed or license eligible, doctoral level psychologists.
■ Staffed with treatment specialists who are qualified in their specific area of treatment; e.g.,
mental health treatment, sex offender treatment.
■ Organized as a separate department, ordinarily centralized according to the treatment needs,
mission, and structure of the facility.
■ Provided with space and resources to provide psychological treatment and programs.
■ Only assigned duties consistent with their clinical training, applicable ethical standards, and
mental health role in the correctional facility (i.e., similar to physicians, attorneys and
chaplains) during non-emergency situations (i.e., situations not requiring an immediate
response or activation of the institution’s emergency plans). This stipulation does not apply to
administrative support staff in the department.
■ Expected to respond and assume duties wherever needed and assigned during emergency
situations. As soon as possible during an institution emergency, Psychology Services staff
should be used consistent with their clinical role and training; e.g., monitoring and intervention
with the seriously mentally ill, assisting with the clinical care of inmates in restrictive housing,
assessment and intervention with staff concerning the unique stressors in a crisis situation (i.e.,
CST, EAP). During emergency situations, psychologists should be active in the institution –
observing inmates, consulting with staff, and intervening to achieve optimal inmate
management.
a. Organizational Structure
(1) Central Office Psychology Services Branch. The Psychology Services Branch (Branch) is a
component of the Reentry Services Division in Central Office. The Branch consists of the
following sections: Drug Treatment Programs; Sex Offender Programs; Mental Health Programs;
Evaluations; Community Treatment Services; Clinical Education and Workforce Development;
and Psychology Information Systems. The Branch is responsible for directing and supporting
Psychology Services in the Bureau by:
■ Developing, interpreting, and administering Psychology Services policies and procedures
consistent with sound correctional management principles, evidence-based psychological
practices, and successful inmate reentry strategies.
■ Providing administrative support for Psychology Services Departments by submitting annual
budget requests; preparing Psychology Services staffing requests; offering national training
events and continuing professional education opportunities; and providing general technical
assistance and support.
P5310.17

8/25/2016

7

■ Advancing Psychology Services in the Bureau through the development and implementation of
Strategic Plans, pilot projects, field trials, and proposals and reports for Executive Staff.
■ Contributing to quality assurance in Psychology Services by collaborating with the Program
Review Division to develop Program Review Guidelines; conducting remote and on-site
quality assurance reviews of key programming areas; completing psychological reconstructions
following an inmate suicide; and conducting peer reviews of Chief Psychologists.
■ Serving as a consultant for the Regions on Psychology Services matters, to include, but not
limited to recruitment, selection, and retention of psychologists and treatment specialists, policy
interpretation, program evaluation, and Administrative Remedies.
In addition, the Branch is responsible for the provision of community-based treatment services for
inmates transitioning through Residential Reentry Centers (RRCs) and Home Confinement.
Community Treatment Services (CTS) includes assessment and treatment of inmates with
substance use disorders, mental illnesses and/or a history of sexual offending. CTS is described in
the Program Statement Community Transitional Drug Abuse Treatment.
(2) Chief Psychologist/Deputy Chief Psychologist. Every institution must have a licensed Chief
Psychologist, who administers and monitors the implementation of psychology-related operations.
The Chief Psychologist oversees clinical and administrative services for the department;
communicates with the Branch regarding the needs of the department; ensures the appropriate use
of Psychology Services funds and resources; provides administrative supervision for direct
subordinates; and ensures the provision of clinical supervision for all clinicians in the department,
to include ensuring non-licensed psychologists receive supervision as required by the state
licensing board to obtain licensure.
Chief Psychologists also provide direct clinical services for inmates and share their psychological
expertise through training and consultation. Chief Psychologists may serve as the institution’s
Employee Assistance Program Coordinator, Suicide Prevention Coordinator, and/or Mental Health
Treatment Coordinator. The size of the Psychology Services department and the complexity of the
institution’s mission determines the proportion of the Chief Psychologist’s time spent on
administrative functions versus direct clinical services.
Most correctional complexes also have a Deputy Chief Psychologist(s), who assumes
responsibility for a portion of the functions listed above. Chief Psychologist and Deputy Chief
Psychologist positions are critical to the successful operation of the Psychology Services
Department. Therefore, every effort shall be made to fill these positions in a timely manner (i.e.,
within six months).

P5310.17

8/25/2016

8

(3) Program Coordinator. Program coordinators are psychologists who administer and oversee
specific Psychology Treatment Programs; e.g., Challenge Program, Drug Abuse Program (DAP),
Mental Health Step Down Unit, Resolve Program, Sex Offender Management Program (SOMP),
or other agency-approved specialized programs. Program coordinators manage all aspects of a
Psychology Treatment Program, ensure compliance with applicable policies, and provide both
clinical and administrative supervision to subordinate staff as outlined in relevant Program
Statements. Program coordinators must be fully aware of the policies, procedures, and evidencebased practices associated with their program and they must be prepared to share this expertise
with their subordinates. Specific duties of program coordinators are detailed in applicable position
descriptions and policies, to include: Early Release Procedures Under 18 U.S.C. 3621(e),
Psychology Treatment Programs, Sex Offender Programs, and Treatment and Care of
Inmates with Mental Illness. Program coordinator positions are critical to the successful
operation of Psychology Treatment Programs and their primary responsibility is to their assigned
program; therefore, every effort shall be made to fill these positions in a timely manner (i.e., within
six months).
(4) Treatment Specialists. Under the clinical supervision of a program coordinator, or other
supervisory psychologist, treatment specialists deliver an array of mental health services to include
individual and group treatment for inmates in a specific Psychology Treatment Program.
Treatment specialists also interact with correctional staff, unit staff, and work supervisors to
identify issues that should receive attention in treatment and communicate ways staff can support
positive treatment gains for participants. Specific duties of treatment specialists are detailed in
applicable position descriptions and policies, to include: Psychology Treatment Programs, Sex
Offender Programs, and Treatment and Care of Inmates with Mental Illness. Treatment
specialists are critical to the effective operation of Psychology Treatment Programs; therefore,
every effort shall be made to fill these positions in a timely manner (i.e., within six months).
(5) Advanced Care Level Psychologists. Advanced Care Level Psychologists are assigned to
provide direct clinical services to inmates with mental illness and a need for services at or above
the CARE2-MH level. These services may be provided on an outpatient basis, or within the
context of a mental health-related Psychology Treatment Program. Advanced Care Level
Psychologists providing outpatient services may be assigned the role of Mental Health Treatment
Coordinator, as described in the Treatment and Care of Inmates with Mental Illness policy.
Due to their critical clinical role in providing priority services, every effort shall be made to fill
these positions in a timely manner (i.e., within six months).
(6) Restrictive Housing Psychologists. Restrictive housing psychologists are assigned to provide
direct clinical services for inmates in restrictive housing settings, to include the Administrative
Maximum Unit (ADX), Special Management Units (SMU), or SHU. Restrictive housing
psychologists spend the bulk of their time delivering services in these settings, to include
P5310.17

8/25/2016

9

screenings, evaluations, pre-treatment, and treatment services. Specific duties of restrictive
housing psychologists are noted in this policy, as well as in the following policies as applicable:
Control Unit Programs, Inmate Security Designation and Custody Classification, Special
Management Units, and Treatment and Care of Inmates with Mental Illness. Due to the
importance of ensuring mental health service delivery in restrictive housing settings, every effort
shall be made to fill these positions in a timely manner (i.e., within six months).
(7) Forensic Psychologists. Forensic psychologists are assigned to conduct court-ordered
outpatient and inpatient forensic evaluations. Specific duties of forensic psychologists are detailed
in the Forensic and Other Mental Health Evaluations policy. Forensic psychologists are Central
Office positions detailed to specific institutions to fulfill the Bureau’s forensic evaluation program
mission. Forensic psychologists may perform Psychology Services priority list services at their
institution, when these services do not interfere with the primary duties of their position.
(8) Staff Psychologists. Staff psychologists are assigned to provide routine clinical services for
the inmate population. Staff psychologist duties may include any services in the Psychology
Services priority list contained in, or reasonably related to, their position description. The major
duties of staff psychologists include:
■
■
■
■

Psychological assessment and evaluation.
Psychotherapy.
Staff consultation.
Training and supervision of graduate-level psychology trainees, practicum and intern students,
and para-professional counselors.
■ Research/program evaluation.
■ Administration of Psychology Services programs; e.g., serving as the institution’s Mental
Health Treatment Coordinator as defined in the Treatment and Care of Inmates with Mental
Illness policy or as the Suicide Prevention Program Coordinator as defined in the Suicide
Prevention Program policy.
Due to staff psychologists’ critical role in providing priority services for the inmate population,
every effort shall be made to fill these positions in a timely manner (i.e., within six months).
(9) Training Positions. Psychology Services training positions fulfill a vital role in the Bureau,
by supporting the development of well-trained, highly qualified correctional psychologists.
Training positions include: internship program coordinators, post-doctoral residents, pre-doctoral
psychology interns, and practicum graduate students appointed under Student Temporary
Employment authority.

P5310.17

8/25/2016

10

Internship program coordinators have responsibility for the administration of an Executive Staffapproved psychology internship program, including the process of recruitment and selection of
students, the development and implementation of student training, the ongoing evaluation of the
program, and compliance with American Psychological Association and Association of Psychology
Internship Centers accreditation standards, in addition to other administrative and clinical duties.
At the discretion of the Chief Psychologist the clinical supervision of post-doctoral residents and
practicum graduate students may be delegated to a licensed psychologist(s) in the department who
expresses an interest in training students. Central Office-controlled training positions support
specific Department of Justice and/or Bureau goals. Additional information regarding the Bureau's
Psychology Services clinical education programs is contained in this policy.
(10) Psychology Technicians and Secretaries. Psychology technicians and secretaries provide
administrative support for the delivery of clinical and consultative services. Psychology Services
administrative support functions include, but are not limited to, scheduling appointments, entering
PDS data, running SENTRY and PDS rosters, preparing tracking reports for programs and
services, maintaining record keeping and filing systems, fielding telephone calls, and other clerical
duties. In addition, if appropriately qualified, psychology technicians may administer and score a
variety of psychological tests.
b. Financial Management. The Chief Psychologist has the primary responsibility of the
management of Psychology Services funds at the institution level. The Chief Psychologist, with
the Warden’s approval, may delegate Cost Center Manager authority to a Program Coordinator.
(1) Operating Funds. The Branch is responsible for submitting annual budget requests for PTPs
and other specialty program funding, to include funding for practicum and psychology pre-doctoral
internship programs, forensic evaluation programs, SMU programs, CARE3-MH sites. Typically,
funding is provided based upon standardized formulas developed within the Branch. Branch
approval is required to reprogram these funds.
Drug abuse programs, sex offender programs, and inmate trust funds are mandated for specific
program areas and are used only to fund activities related to these programs. Use of these funds
for other programs or to offset deficits in other cost centers is not permitted.
All programs identified as Drug Abuse Programs are funded and paid for from local drug treatment
funds. Drug Abuse Programs include Drug Education, the Nonresidential Drug Abuse Program
(NRDAP), the Residential Drug Abuse Program (RDAP), and the Challenge Program. Funds for
sex offender programs are provided within the general Psychology Services budget.

P5310.17

8/25/2016

11

(2) Tangible Incentives in PTPs. Tangible incentives are funded by the Trust Fund. Monetary
program completion awards as outlined in applicable policies (i.e., Psychology Treatment
Programs and Treatment and Care of Inmates with Mental Illness) are deposited to the
inmate’s commissary account. Monetary awards should only be given in conjunction with a
participant’s successful completion of PTP phases or goals defined in their treatment plans.
Tangible incentives such as t-shirts, sweatshirts, food items (e.g., snacks, popcorn, drinks) or mugs
with the program logo may be appropriate. The selection of tangible incentives to be offered at the
institution is at the Warden’s discretion. Tangible incentives are provided as special recognition
for participants who demonstrate behaviors reflecting the attitudes of change, a commitment to
treatment, conformity with program norms, progress on treatment plan goals, and behaviors that
are expected in the general society. Behaviors which merit tangible incentives are clearly
documented in PDS. These incentives are separate from the monetary awards for phase
completion.
(3) Positions. Branch approval is also required for the reprogramming of any Psychology Services
positions. Authorized positions in drug treatment cost centers are funded at 100%, due to ongoing
government-wide initiatives related to drug abuse treatment. Salary savings generated by leaving a
drug treatment position vacant cannot be utilized for other institution requirements.
(4) Staff Training. National training project codes have been established to fund all Psychology
Services training. The Branch submits annual requests for national training funds and disperses
these funds in a manner consistent with the Psychology Services mission; i.e., training focused on
relevant clinical populations and evidence-based practices. Psychology Services operating funds
are not to be utilized to fund staff training.
4. PSYCHOLOGICAL SERVICES FOR INMATES
The delivery of psychological services in the Bureau is guided by the American Psychological
Association’s (APA’s) Ethical Principles for Psychologists and Code of Conduct, as well as the
APA’s guidelines for the professional practice of psychology. Psychologists are responsible for the
assessment and treatment of mental disorders in the inmate population. Utilizing their clinical
expertise, psychologists identify inmates in need of mental health care and determine the type of
psychological services to be provided. Health Services staff perform similar functions with respect
to psychiatric mental health care. Mental health providers in Psychology Services make the final
determination regarding who will receive psychological care, and the nature of the care they will
receive.
Chief psychologists are responsible for ensuring the psychological services provided by their
departments meet or exceed professional standards and are informed by empirical data in the field
P5310.17

8/25/2016

12

of psychology, as well as an understanding of best practices in correctional psychology. To this
end, the Branch designates certain Evidence-Based Practices (EBPs) as Priority Practices. Priority
Practices are:
■ EBPs.
■ Interventions addressing core mental health and/or reentry needs of the inmate population.
■ Services for inmates with the greatest need for mental health intervention and/or the greatest
risk of recidivism.
■ Cost effective interventions selected and supported by the Branch as preferred service
modalities for the agency.
The Branch places information regarding Priority Practices for each type of institution on
Sallyport. Chief Psychologists are responsible for selecting interventions from the Priority
Practices list consistent with their institution’s security level, care level, and mission. Ordinarily,
Psychology Services Departments are actively engaged in the provision of Priority Practices as an
essential function. Priority Practices are offered before other types of programming groups.
Inmate Orientation to Psychology Services. Each institution is responsible for providing newly
arriving inmates with information about available psychological services – both locally and at
other Bureau institutions as applicable. This information is presented to inmates during the
institution’s Admission and Orientation (A&O) Program and in the A&O Handbook. In addition,
inmates may be provided with additional information at the time of their psychological intake and
via postings on bulletin boards and/or TRULINCS.
The Chief Psychologist ensures the Psychology Services A&O Lesson Plan and Psychology
Services section of the A&O Handbook describe the services provided by the department and the
procedures for inmate access to Psychology Services. Each institution will use the standardized
A&O Lesson Plan available on Sallyport, with the necessary institution-specific information
inserted. The Psychology A&O Lesson Plan must include, at a minimum, information on drug
treatment programs, mental health programs, sex offender programs, suicide prevention, privacy
and confidentiality, and local procedures for obtaining psychological services. The Psychology
Services A&O Lesson Plan is presented by a psychologist. During the A&O presentation, the
psychologist makes every effort to present the material in a manner which will motivate inmates
with a need for services to pursue and engage in treatment.
Inmate requests for services are responded to immediately for crisis situations or potential suicide
risk, and ordinarily within three (3) working days for routine requests. Responses for routine
requests may include an appointment, an invitation to the department’s open house hours,
placement on a waiting list for the desired services, clarification, or redirection.
P5310.17

8/25/2016

13

5. PSYCHOLOGICAL SCREENING AND ASSESSMENT OF INMATES
a. Initial Intake Evaluation and Transfer Intake Screening. All inmates entering a Bureau
institution are screened by Health Services and Unit Management staff within 24 hours. As part of
the Health Services’ screening, inmates are interviewed and observed for indicators of mental
illness and adjustment issues. Unit Management staff may note mental health concerns as well,
either through a review of available records or through direct observation of the inmate. When
Health Services or Unit Management staff note any such concerns, the inmate is referred to
Psychology Services for prompt follow-up. Inmates referred to Psychology Services as a result of
this preliminary screening are evaluated promptly by a psychologist. For inmates in holdover
status, no further evaluation is required, unless significant mental health or PREA-related concerns
are noted.
Inmates with a Psychology Alert assignment are also promptly evaluated by a psychologist,
consistent with procedures outlined in the SENTRY Psychology Alert Function Program
Statement. Details of the psychologist’s evaluation are documented in PDS using the applicable
note; e.g., Brief R&D Screening or Psychology Alert Screening.
Psychology Services intake screening procedures for non-holdover inmates are detailed below:
(1) Pretrial or Pre-Sentence Detainees in MCCs, MDCs, FDCs, FTCs, or Jails. The
Psychology Services intake screening process for pretrial or pre-sentence detainees in pretrial
status, in MCCs, MDCs, FDCs, FTCs, or Jail Units, provides for screening for mental health
problems. Within 24 hours of an inmate’s arrival, he/she completes the BP-A0519 Psychology
Services Inmate Questionnaire (PSIQ). Upon completion, institution staff (e.g., Receiving and
Discharge, Health Services) review the PSIQ and immediately alert Psychology Services if the
inmate reports he/she is thinking of harming or killing him-/herself. If the review is conducted
outside normal business hours, the on-call psychologist is contacted by telephone. If an inmate
reports he/she is thinking of harming or killing him/herself, a psychologist conducts a Suicide Risk
Assessment, as described in the Program Statement Suicide Prevention Program.
Ordinarily, completed PSIQs for all other inmates are reviewed by a psychologist within one
working day. Inmates who report current symptoms are scheduled for further evaluation and triage
in a timely manner. This evaluation is documented in PDS, typically as an Initial Intake
Evaluation note. All other inmate contacts are documented as appropriate.
Each Chief Psychologist is responsible for working with the Case Management Coordinator
(CMC) to ensure procedures are in place to obtain adequate historical psychological information
for state boarders and pretrial offenders, ideally in advance of the inmate’s arrival.
P5310.17

8/25/2016

14

(2) Newly Committed Inmates (Initial A-Des). The purposes of the Psychology Services Initial
Intake Evaluation for newly committed inmates are to:
■ Inform inmates about psychological services and the limits of confidentiality.
■ Identify significant historical and current indices of inmates’ emotional, intellectual, or
behavioral problems.
■ Assign an appropriate mental health care level.
■ Identify inmates who require additional psychological assessment to confirm a suspected
diagnosis or establish an appropriate mental health care level.
■ Identify inmates who require psychological treatment to address mental health needs and
generate the necessary referrals.
■ Identify inmates who could benefit from psychological programming to address reentry needs
and generate the necessary referrals.
To accomplish these objectives, a psychologist reviews the inmate’s completed PSIQ, PDS
records, SENTRY data, and relevant sections of the inmate’s PSR, and conduct a clinical
interview. The Psychology Services Initial Intake Evaluation, as documented in PDS, contains
information regarding the inmate’s mental health history and current symptoms, substance use,
history of sexual offending and sexual victimization, adjustment to incarceration, and other
relevant psychosocial information. Any intellectual disabilities noted at the time of the intake
screening are also documented.
Findings, to include a mental health care level and treatment and programming recommendations,
are also included in the Initial Intake Evaluation. This comprehensive intake screening is
conducted only at the time of initial designation and is not repeated at subsequent transfers during a
sentence, unless a significant change of status has occurred.
The Chief Psychologist ensures that inmates initially designated to FPCs, LSCIs, FCIs, USPs,
general population inmates at FMCs, and work cadre inmates at MCC/MDCs, FDCs, and FTCs
participate in the procedures below. Within the first 14 calendar days of the inmate’s arrival at
the institution:
■ The inmate completes the PSIQ.
■ A psychologist reviews available records (e.g., PSIQ, SENTRY, PDS and other relevant
BEMR modules, relevant sections of the PSR).
■ The psychologist conducts a clinical interview.
■ The psychologist documents the Initial Intake Evaluation in PDS using the required format.

P5310.17

8/25/2016

15

■ The psychologist ensures appropriate assignments are entered into SENTRY, to include a
mental health care level assignment (i.e., CARE1-MH, CARE2-MH, CARE3-MH, CARE4MH), a DAP REFER assignment if the inmate expresses an interest in drug treatment, and a
PSY ALERT assignment if relevant. Additional details regarding the assignment of mental
health care levels are contained in the Treatment and Care of Inmates with Mental Illness
Program Statement and Psychology Alert procedures are noted in the SENTRY Psychology
Alert Function Program Statement.
(3) Transferred Inmates, Writ-Return Inmates, or Inmates in the Community for Other
Reasons for More than 30 Calendar Days. A Transfer Intake Screening is required for
transferred inmates or inmates who have been out of the institution for more than 30 calendar days;
e.g., inmates hospitalized in the community for an extended period of time, inmates returning from
Federal or state writs, inmates returning from RRC placement. In such cases, the Chief
Psychologist ensures that within 30 calendar days of the inmate’s arrival at the institution:
■ The inmate completes the PSIQ.
■ A psychologist reviews available records (e.g., PSIQ, SENTRY, PDS and other relevant
BEMR modules) to determine the need for a clinical interview.
■ The psychologist conducts a clinical interview, if needed as specified below.
■ The psychologist documents the Transfer Intake Screening in PDS using the template provided
and provides information to the Unit Team to facilitate inmate management and the inmate’s
successful reentry.
Indicators of a need for a clinical interview include, but are not limited to:
■ The PSIQ reflects current symptoms of mental illness or any indication of a current need or
desire for services.
■ Collateral information is received from institution staff regarding behavioral observations or
inmate statements suggestive of current mental health concerns.
■ PDS/SENTRY indicates any of the following conditions exist:
 A Suicide Risk Assessment in the previous 12 months.
 A current diagnosis in PDS of a mental illness, excluding substance use disorders, antisocial
personality disorder, or adult antisocial behavior.
 A current SENTRY assignment of PSYCH ALERT.
 A current SENTRY assignment of CARE2-MH, CARE3-MH, or CARE4- MH.
A Transfer Intake Screening is not required for inmates who have been out of the institution for less
than 30 calendar days or for inmates transferred between institutions within a correctional complex
served by the same Psychology Services Department.
P5310.17

8/25/2016

16

(4) Medical Referral Center (MRC) Screening of Newly Designated or Transferred Inmates.
Newly committed (Initial A-DES) inmates at MRCs receive an initial Intake Screening as outlined
above. Inmates transferred from a Bureau facility to an MRC for treatment are screened in
accordance with local procedures and do not require a Transfer Intake Screening.
b. Screening for Risk of Sexual Predation or Sexual Victimization. As detailed in the Program
Statement Sexually Abusive Behavior Prevention and Intervention Program, psychologists play
a role in screening inmates for risk of sexual predation or sexual victimization. Findings from
these screenings are documented in PDS using the applicable Risk of Sexual Victimization or Risk
of Sexual Abusiveness note and relayed to appropriate staff (e.g., via SENTRY, TRUSCOPE).
c. Psychological Review of Inmates in Restrictive Housing. A psychologist reviews the
psychological status of any inmate confined in a SHU, SMU, ADX, or any other similar housing
for more than 30 consecutive calendar days. An initial psychological review is conducted on or
before the 30th calendar day of consecutive confinement in restrictive housing. Following this
initial review, subsequent reviews occur approximately monthly, but not more than 35 calendar
days after the preceding review.
Psychological reviews of inmates in restrictive housing rely on data from multiple sources; e.g.,
contact with the inmate; input from Correctional Officers working in the unit; information shared
during restrictive housing meetings; and relevant documentation contained in PDS.
The results of the psychological review are documented in PDS using the appropriate note; i.e.,
ADX Review, SHU Review, SMU Contact. With implementation of the SHU Program, copies of
SHU Reviews are no longer submitted to the Segregation Reviewing Official or to the inmate’s
Central File. Any concerns related to threat to self, threat to others, and adjustment to restrictive
housing are summarized in the note. In addition, clinically relevant observations and findings
specific to mental health status are required if the inmate meets any of the following criteria:
■ A mental health care level assignment of CARE2-MH or above.
■ A PSYCH ALERT assignment.
■ A Suicide Risk Assessment in the previous six months.
Additional guidance regarding the review of inmates in restrictive housing is contained in the
following Psychology Services Program Statements: SENTRY Psychology Alert Function and
Treatment and Care of Inmates with Mental Illness. In addition, Correctional Services Program
Statements describe psychological reviews required for inmates engaged in hunger strikes or
placed in restraints; i.e., Hunger Strikes, Use of Force and Application of Restraints. Findings
P5310.17

8/25/2016

17

from these reviews are documented in PDS using the applicable note; i.e., Hunger Strike Review,
Restraint Review.
d. Review of Inmates with a Psychology Alert (PSY ALERT) Assignment. The PSY ALERT
assignment is applied to inmates with substantial mental health concerns that require extra care
when their housing is changed or they are transferred. Generally, the PSY ALERT assignment is to
be applied in special mental health cases that will likely pose management and security concerns
for the institution when an inmate’s housing is changed or when a transfer occurs. The guiding
principle of the PSY ALERT assignment is continuity of care. Inmates with a PSY ALERT
assignment are reviewed by a psychologist upon arrival. Inmates with a PSY ALERT assignment
must always have a face to face interview with a psychologist before releasing to general
population. Placement in SHU in lieu of general population is not an acceptable alternative to a
face to face interview with a psychologist. If an inmate with a PSY ALERT assignment arrives at
the institution during a time period when no psychologist is scheduled to be on duty, the face to
face interview is conducted by the Mental Health Duty Officer.
In addition, inmates with a PSY ALERT assignment are reviewed by a psychologist when under
consideration for a transfer and when placed in restrictive housing. To ensure this review occurs,
applicable inmates receive a PSY ALERT assignment in SENTRY, as described in the Program
Statement SENTRY Psychology Alert Function. Enhanced psychological review procedures for
inmates with a PSY ALERT assignment are detailed in the above Program Statement, as well as
general guidelines for placing an inmate in PSY ALERT status.
e. Psychological Evaluations. Psychological evaluations are clinical assessments based on a
clinical interview, behavioral observations, psychological testing, and/or review of collateral
documentation, in which the psychologist reaches a conclusion based upon their clinical expertise.
Psychological evaluations must be completed as mandated in policy.
Examples of policy-mandated psychological evaluations are the Initial Intake Evaluation, courtordered forensic evaluations, and mental health evaluations conducted in conjunction with an ADX
Referral. In addition, psychological evaluations may be performed at a clinician’s discretion,
generally to help formulate a diagnosis and/or treatment plan.
Inmates may decline to participate in a clinical interview or complete psychological testing
associated with a psychological evaluation. However, an evaluation may still be completed relying
on behavioral observations and a review of available documentation. The following Psychology
Services Program Statements detail procedures for specific types of psychological evaluations:

P5310.17

8/25/2016

18

■ Forensic and Other Mental Health Evaluations: Procedures for court-ordered pretrial and
post-trial forensic evaluations, Witness Security Program forensic evaluations, and evaluations
for disciplinary purposes.
■ Psychology Treatment Programs: Procedures for evaluations to determine eligibility for
Psychology Treatment Programs.
■ Sex Offender Programs: Procedures for specialized risk assessments and diagnostic
assessments of psychosexual and associated disorders.
■ Treatment and Care of Inmates with Mental Illness: Procedures for ADX Mental Health
Evaluations and Extended Restrictive Housing Placement Reviews.
In addition to the above psychological evaluations, psychologists may also assist with GED
accommodation requests by administering, scoring, and interpreting an intellectual assessment
instrument; e.g., Wechsler Adult Intelligence Scale, and rendering a diagnosis when appropriate.
These evaluations are conducted at the request of the Education Department, with a psychologist or
pre-doctoral psychology intern responsible for conducting the intellectual assessment and
Education staff responsible for conducting the achievement assessment.
6. PSYCHOLOGICAL INTERVENTIONS FOR INMATES
a. Outpatient (Nonresidential) Mental Health Treatment. Inmates with a need for mental
health services may be offered group and/or individual mental health treatment. Typically, inmates
receiving these services have an identified need for treatment, a current mental health diagnosis,
and a treatment plan supporting individual and/or group treatment. However, inmates presenting
with mild adjustment issues, or other short-term stressors, may participate in brief, individual
counseling sessions which do not require a current mental health diagnosis or a treatment plan.
These brief counseling sessions are documented in PDS as Clinical Contacts.
Under the supervision of the Chief Psychologist, the decision to engage an inmate in individual
and/or group mental health treatment is based on clinician’s professional judgment , contingent
upon such factors as:
■
■
■
■
■

The type of psychological problem(s) diagnosed.
Limits of professional expertise.
The inmate’s motivation to participate in treatment.
Departmental staffing level.
Departmental priorities.

Individual treatment; i.e., individual therapy, while a resource-intensive intervention, is more
appropriate for some inmates. The decision to offer individual therapy as opposed to group
treatment may be based on several factors, such as the inmate’s current diagnosis, presentation,
P5310.17

8/25/2016

19

housing assignment, and interpersonal skills, as well as other factors; e.g., security concerns,
resource limitations. Individual therapy services are documented in PDS using the Individual
Therapy note, in conjunction with a current Diagnostic and Care Level Formulation and a
Treatment Plan.
Group treatment has proven to be both a clinically effective and efficient use of resources in the
treatment of inmates with substance use disorders, mental illnesses, or behavioral problems.
Group treatments have the benefit of pro-social modeling (i.e., social learning) by the facilitator
and other participants, building social support, and allowing the immediate practice of new skills.
A number of evidence-based programs supported by the Bureau are offered in a group format.
The provision of outpatient mental health care for inmates with mental illness is detailed in the
Program Statement Treatment and Care of Inmates with Mental Illness.
b. Reentry Programming. Psychology Services clinicians are uniquely qualified to provide
reentry-related cognitive-behavioral interventions. Specifically, reentry programming is offered to
address risk factors associated with criminal conduct; i.e., criminogenic needs. This programming
facilitates successful reentry by reducing an offender’s likelihood of recidivism. In addition,
programs that effectively address criminogenic needs have also been shown to reduce institution
misconduct.
Reentry programming is offered in the context of a PTP; e.g., Journal Groups in RDAP. In
addition, psychologists may offer reentry programming independent of a PTP; i.e., on an outpatient
(nonresidential) basis; e.g., Anger Management Group, Criminal Thinking Group. Outpatient
reentry programming relies on empirically supported interventions, primarily REBT. Relying on
REBT as a guiding model creates theoretical continuity, ensuring that learning and practice are
built upon similar principles regardless of the institution, treatment provider, or treatment program
in which they occur. REBT emphasizes the learning and practice of skills associated with
adaptive, pro-social behavior. Therefore, inmates who participate in REBT are better able to
achieve goals the Bureau has for all inmates, including responsibility, self-awareness, and
independence.
Outpatient reentry programming groups may be open or closed, are evidence-based, and:
■
■
■
■

Use an established Bureau protocol and demonstrate fidelity to this model.
Are facilitated by a psychologist.
Meet at least every other week.
Have a continuity in membership, no greater than 12 participants.

P5310.17

8/25/2016

20

c. Restrictive Housing Interventions. In conjunction with its reentry mission, Psychology
Services utilizes a variety of strategies to intervene with inmates in restrictive housing settings.
These strategies include:
■ Prevention. Through early intervention, prevention strategies decrease the likelihood inmates
will engage in behaviors which result in restrictive housing placement. Examples of
prevention strategies include the BRAVE Program, outpatient Criminal Thinking and Anger
Management groups, and outreach efforts to reduce the likelihood inmates with a history of sex
offenses will seek protective custody.
■ Diversion. Diversion strategies offer alternative approaches to the management of inmate
misconduct, and other behaviors, which typically lead to restrictive housing placement.
Examples of diversion strategies include Psychology Services involvement in the Inmate
Discipline Program and Psychology Services review of SMU and ADX Referrals.
■ Mitigation. Mitigation strategies reduce the likelihood restrictive housing placements will
have an adverse impact on inmates. Examples of mitigation strategies are routine rounds in
restrictive housing units, referrals to recreation programs, the Psychology Advisory List, and
specialty mental health training for staff working in restrictive housing units.
■ Intervention. Intervention strategies provide direct clinical and supportive services in
restrictive housing settings. Intervention strategies in restrictive housing may include routine
psychological services, outpatient mental health treatment, reentry programming, or protocols
specifically designed for use in restrictive housing settings; e.g., Turning Point.
■ Transition. Transition strategies provide opportunities for inmates to successfully transition
from restrictive housing to general population or to the community. The Reintegration
Housing Unit, which serves inmates with a lengthy history of protective custody placements, is
an example of a transition strategy.
■ Oversight. Oversight strategies involve Central Office quality assurance reviews of restrictive
housing placements, to include reviews of specific inmates in long-term restrictive housing
placements.
The Branch’s Restrictive Housing Initiatives Sallyport page contains restrictive housing resource
materials and details programs, procedures, and practices related to each Psychology Services
restrictive housing strategy.
Turning Point Handouts for Restrictive Housing. The Turning Point handouts for restrictive
housing offer a nationally standardized approach to pretreatment and rapport building for inmates
in this setting. Turning Point handouts are to be utilized as the primary in-cell self-help resource
for inmates in restrictive housing. Psychologists are required to offer Turning Point handouts to
any inmate housed in SHU for more than 30 days; however, use of the protocol is voluntary and

P5310.17

8/25/2016

21

inmates may refuse to make use of the materials. Turning Point is not a treatment program, it is a
set of adjunctive materials used as a toolkit for intervening with inmates in restrictive housing.
The Turning Point handouts build on the concepts and skills taught in the Bureau’s evidence- based
PTPs (e.g., RDAP, Challenge Program) and outpatient Priority Practices (e.g., Criminal Thinking
Groups). The two primary goals of the Turning Point handouts are: (1) to engender positive
rapport and cooperative interaction with Psychology Services staff, and (2) to motivate and prepare
inmates for participation in evidence-based programs upon their return to the general population.
The handouts also offer suggestions to improve coping and adjustment in SHU, as well as a
preliminary discussion of reentry-related issues; e.g., preparing to change, attitudes, and criminal
thinking. The handouts are organized into sets or series, which are generally completed in a
prescribed sequence. The Turning Point handouts for restrictive housing, and accompanying
resource materials, are available on the Branch’s Restrictive Housing Sallyport page. For
information about how to obtain other Turning Point protocols (e.g., Turning Point for SOMP),
contact the Psychology Services Branch.
d. Crisis Intervention. The Chief Psychologist ensures a system is in place to respond promptly
to emergency Psychology Services referrals, to include establishment of a fair and equitable on call
Mental Health Duty Officer rotation for the department. After-hours referrals by staff are
discussed by telephone with the Mental Health Duty Officer, who assesses and responds to the
mental health needs of the inmate in ways that meet acceptable clinical, community, and
correctional standards. The Mental Health Duty Officer determines how best to respond to the
emergency, using a full range of clinical options; e.g., talking with the inmate and staff via
telephone, or going into the institution. When a staff member makes a referral based on observed
behavior or inmate statements, the psychologist who interviews the inmate ordinarily interviews
the referring staff member. The referring staff member’s remarks are summarized in the clinical
notes.
Psychologists provide crisis intervention services in a variety of contexts. Most importantly,
psychologists work actively to prevent inmate suicides. Suicide prevention is a vital function of
the agency, which contributes directly to the safety and security of staff and inmates. Specific
requirements for intervening with suicidal inmates are found in the Program Statement Suicide
Prevention Program.
Potentially suicidal inmates are not the only inmates who may warrant crisis intervention services.
For example, inmates who have recently experienced a very significant loss, a serious assault or
injury, or a highly charged interpersonal conflict may benefit from crisis intervention services. In
these instances, when there is no suggestion of suicide risk, crisis intervention contacts are
documented in PDS as a Crisis Intervention note.
P5310.17

8/25/2016

22

e. Management of Disruptive Behaviors. The Chief Psychologist ensures Psychology Services
staff assist appropriately with the identification and management of disruptive inmates, in
particular those inmates with mental illness. Identification of potentially disruptive inmates
reduces the risk of harm to staff and other inmates. Potentially disruptive inmates may be
highlighted in the institution’s Psychology Advisory List.
Bureau psychologists may be asked to lend their expertise as behavioral scientists to the
management of disruptive inmates. Psychologists’ understanding of de-escalation techniques and
other communication skills; antisocial attitudes and behaviors; interactions between criminality,
mental illness, and substance abuse; and basic principles of behavior therapy contribute to their
ability to assist in the management of disruptive behavior.
Psychologists’ value as behavioral scientists lies in two primary domains. First, psychologists have
the ability to advise Executive Staff on broad environmental issues that, if changed, may prevent or
minimize future incidences of disruptive behavior and ensure all staff appreciate the essential role
of positive reinforcement, consistency, and responsiveness in the effective management of
inmates. Second, psychologists have the ability to actively engage in rapport building with
inmates to increase their leverage and credibility in confrontation avoidance situations.
Although Psychology Services Departments are committed to applying behavioral sciences
expertise to assist with inmate management, the effectiveness of these approaches is limited by the
institutional context. Specifically, contingencies cannot be closely controlled in most settings,
therefore, the impact of behavioral management interventions on an individual level is often
constrained. When lending their behavioral sciences expertise to inmate management,
psychologists must ensure any efforts to manipulate environmental factors to control inmate
behavior are consistent with relevant ethical guidelines; i.e., the efforts are not limited to various
forms of deprivation.
Collaboration with Correctional Services staff in the development of contingency contracts, which
rely heavily on positive reinforcement, is the behavioral management approach most likely to
result in favorable behavior change. Additional information regarding the use of contingency
contracts is available on the Branch’s Sallyport page.
When psychologists intervene with disruptive inmates, these contacts may be documented in PDS
in a variety of notes, depending on the specific nature of the contact; e.g., Disruptive Behavior
Interventions, Suicide Risk Assessment, Suicide Risk Management Plan, Contingency Contract.

P5310.17

8/25/2016

23

7. SPECIALTY PSYCHOLOGICAL TREATMENT PROGRAMS AND SERVICES
Inmates with significant mental health, substance abuse treatment, or sex offender treatment needs
are offered programs and/or services targeted to their specific needs. These specialty programs
and services are described in the applicable Program Statements noted below. PTPs are unified
clinical activities organized to treat inmates’ complex psychological and behavioral problems
throughout the course of incarceration. PTPs are designed using the most recent research and
evidence-based practices in psychological treatment and recidivism reducing interventions.
a. Mental Health Treatment Services. Specifics are described in the Program Statement
Treatment and Care of Inmates with Mental Illness and the Program Statement Psychology
Treatment Programs.
b. Drug Treatment Services. Specifics are described in the Program Statements Psychology
Treatment Programs, Early Release Procedures Under 18 USC 3621(e), and Community
Transitional Drug Abuse Treatment.
c. Sex Offender Treatment Services. Specifics are described in the Program Statement Sex
Offender Programs.
8. PSYCHIATRIC SERVICES
Psychology Services staff collaborate routinely with Health Services staff to ensure inmates with a
need for psychiatric consultation and treatment receive these services. Psychology Services staff
play a significant role in referring inmates for psychiatric treatment, promoting medication
compliance, and identifying a need for involuntary medication. Specific strategies to support
collaboration between Psychology Services and Health Services are detailed in the Program
Statement Treatment and Care of Inmates with Mental Illness. In addition, Psychology
Services staff may consult with Health Services staff in the treatment of inmates with substance use
disorders and sex offense histories. Psychologists should be familiar with the Program Statements
governing the delivery of psychiatric services, to include Psychiatric Evaluation and Treatment
and Psychiatric Services.
9. CONTINUITY OF CARE
Ensuring continuity of care for inmates throughout their incarceration and as they reenter society is
an essential Psychology Services function. Psychology services staff support continuity of care
through:

P5310.17

8/25/2016

24

■ Provision of community-based treatment services for inmates transitioning through RRCs and
Home Confinement, to ensure mental health needs are appropriately addressed during this
critical time.
■ Clear, accurate, and sufficiently detailed documentation in PDS, to include timely completion
of Mental Health Transfer Summaries as appropriate.
■ Timely and appropriate follow-up care consistent with the treating clinician’s professional
judgment and stated recommendations.
■ Review of available relevant documentation; e.g., PDS, BEMR, SENTRY.
■ Communication with Psychology Services staff in other relevant institutions.
■ Collaborative reentry partnerships with key Bureau staff in Unit Management, Health Services,
Community Treatment Services, Reentry Affairs, and Residential Reentry Management.
■ Collaborative reentry partnerships with key agencies and organizations; e.g., U.S. Probation,
Court Services and Offender Supervision Agency, Social Security Administration.
Continuity of care procedures are detailed in program-specific Psychology Services Program
Statements; i.e., Psychology Treatment Programs, Sex Offender Programs, Treatment and
Care of Inmates with Mental Illness, and Community Transitional Drug Abuse Treatment.
10. PROFESSIONAL DOCUMENTATION
Professional documentation benefits inmates and mental health clinicians through the
documentation of treatment plans, services provided, and progress in treatment. Per the APA’s
current guidelines on record-keeping: “Record keeping documents the psychologist’s planning and
implementation of an appropriate course of services, allowing the psychologist to monitor his or
her work. Records may be especially important when there are significant periods of time between
contacts or when the client seeks services from another professional. Appropriate records can also
help protect both the client and the psychologist in the event of legal or ethical proceedings.”
The Chief Psychologist ensures all relevant psychological information about inmates is
documented and communicated to appropriate staff. He/she must implement a system of control to
ensure timely recording of verbal and written psychological information about inmates.
a. PDS. The PDS is the Bureau’s official documentation system for psychological services.
Consequently, all psychological services provided by Psychology Services staff are to be
documented in PDS. Psychology Services staff strive to maintain accurate, current, and pertinent
records of professional services. Crisis-related contacts should be documented as soon as possible,
and always within 24 hours; crisis-related contacts include Suicide Risk Assessments, Suicide
Watch Contacts, Post Suicide Watch Reports, Crisis Interventions, and Sexual Assault
Interventions. Other individual clinical contacts are documented in PDS normally on the day they
occur, or within three working days.
P5310.17

8/25/2016

25

Psychology Services staff use the formats, headers, and templates provided in PDS for their
documentation. PDS also allows local templates to be developed for most types of contacts or
services. If documentation templates are developed locally, they must include the basic
requirements of the national templates provided in PDS, and may not reduce or eliminate any
documentation categories required by the national format.
Psychology Services is committed to maintaining electronic files whenever possible. Consequently,
supplemental mental health documentation (e.g., forms, outside records) is uploaded to the
Document Manager in BEMR. All supplemental mental health documentation placed in the
Document Manager is linked to a clinical note in PDS to facilitate easy identification of the
document. Supplemental documentation should be legible, to ensure the electronic record has the
same integrity as a hard copy paper file.
Clinical services and corresponding PDS-generated entries documented by practicum students,
psychology pre-doctoral interns, and post-doctoral residents are reviewed by a licensed
psychologist within the department before being released to the inmates’ permanent PDS record.
PDS documentation guides and resource materials are available on Sallyport.
b. SENTRY. In addition, Psychology Services SENTRY assignments are utilized to document
and disseminate information to Bureau staff working outside of Psychology Services and Health
Services. Psychology Services SENTRY assignments communicate essential psychological
information to Bureau staff. For example, DRG and PTP assignments provide the Unit Team with
information regarding an inmate’s participation in programs, and the CMA assignment of PSY
ALERT (Psychology Alert) advises Correctional Officers of an inmate who may experience
significant adjustment issues at the time of transfer. Psychology Services SENTRY assignments
are referenced in applicable Program Statements and referenced on Sallyport.
c. Privacy and Confidentiality. Psychology Services staff respect the privacy of inmates who
disclose personal information. Inmates should be informed PDS data is not entirely confidential
and can be released to a law enforcement entity with a need to know; e.g., Bureau attorney, U.S.
Department of Justice employee, U.S. Probation Officer, or other law enforcement personnel. The
Limits of Confidentiality statement should be provided to the inmate at the time of the Intake
Screening – in verbal and/or written form – and posted in the Psychology Services area.
Psychology Services staff are responsible for safeguarding sensitive mental health information.
Everyday tasks often present opportunities for staff to accidently disclose sensitive information;
therefore, staff must be vigilant in protecting this information. Staff avoid confidentiality violations
by:
P5310.17

8/25/2016

26

■
■
■
■
■
■

Being cognizant of inmates who may overhear discussion of sensitive information.
Verifying email addresses and FAX numbers before sending.
Locking file cabinets and doors.
Logging off of computer screens before leaving a work area.
Saving sensitive information on approved devices.
Never sending inmate information, or other sensitive data, to a personal email account.

d. Internal Information Sharing. In furtherance of suicide prevention and the effective
management of inmates with significant mental health issues, the Chief Psychologist is responsible
for sharing basic mental health information about inmates on a “need to know” basis. Specifically,
Psychology Services Departments ensure institution staff are made aware of inmates with serious
mental illnesses, risk of suicide, and/or risk of sexual predation. This information is communicated
to staff via the Psychology Advisory List, which is disseminated electronically to all staff. In
addition to identifying an inmate with significant mental health issues, the list advises staff
regarding potential behaviors of concern and offers recommendations for interacting effectively
with the inmate. Important information related to the mental health issues of inmates in restrictive
housing is also shared during SHU meetings and/or via the SHU Report.
e. Release of Information. An inmate may review his/her PDS records by submitting a request
to Psychology Services. Prior to releasing the inmate’s records, a psychologist must review the
records to determine if release of this information would present harm to either the inmate or other
individuals. If concerns are noted, the psychologist consults the Chief Psychologist to determine an
appropriate course of action. Any record determined not to present harm will be released to the
inmate at the conclusion of the review. If any records are identified by a psychologist as not to be
releasable based upon the presence of harm, the Chief Psychologist will review the records and
make the final determination regarding appropriateness for release. If a portion of the records are
withheld, the inmate will be so advised in writing and provided the address of the Freedom of
Information Act office to which the inmate may address a formal request for the withheld records.
Proprietary information (e.g., raw test data or answer sheets) should not be released if disclosure
would compromise the integrity and usefulness of the test. Inmates may not review the electronic
medical record directly. Inmates may only review and/or receive copies of records printed from
the electronic medical record. The Psychology Services Branch is available for consultation
regarding the release of mental health information, if necessary.
The Program Statement Release of Information contains detailed guidance regarding release of
information procedures. If additional questions concerning disclosure arise, Psychology Services
staff should seek guidance from the Freedom of Information/Privacy Act (FOIA/PA) Branch.

P5310.17

8/25/2016

27

f. Record Retention. BOP-RIDS, also known as RIDS, is the Bureau’s Records and Information
Disposal Schedule system. The system contains information management guidance, including a
description of Bureau records, the organization and location of these records, and the legal
authority governing their retention and ultimate dispositions. BOP-RIDS is accessible on Sallyport
and provides specific guidance regarding Psychology Services records.
11. PSYCHOLOGY SERVICES WORKFORCE DEVELOPMENT
Psychology Services workforce development efforts are broad in scope and include discipline
specific and interdisciplinary professional development activities. Discipline specific workforce
development activities include training and continuing professional education for Psychology
Services staff; scholarly professional activities; community outreach and other recruitment
strategies; the demonstration of maintenance of clinical proficiency; and student training programs.
a. Recruitment and Retention. The responsibility for recruiting and retaining a highly qualified
Psychology Services workforce is shared by all agency psychologists, as well as Executive Staff.
The Bureau employs a series of targeted recruitment strategies aimed at maximizing the agency’s
ability to recruit capable and skilled mental health professionals. These recruitment and retention
strategies include, but are not limited to:
■
■
■
■
■
■
■
■
■
■

Comprehensive knowledge of Bureau hiring procedures and practices.
Close tracking and monitoring of Psychology Services vacancies.
Ties to professional colleagues and academic institutions.
Community outreach efforts; i.e., professional publications and presentations.
Recruitment booths, and related efforts, at professional conferences.
Student training programs; i.e., psychology practicum, internship, and post-doctoral resident
programs.
Paid advertisements in professional trade journals, publications, and websites.
Use of social media to raise awareness of the Bureau as a desirable career path.
Employee incentives; e.g., above the minimum rate, entry age waiver, student loan repayment,
recruitment/relocation/retention incentive.
Support for professional licensure and certification.

b. Professional Education for Psychology Services Staff. Bureau psychologists and treatment
specialists are expected to develop and maintain expertise as correctional mental health
professionals. Specifically, Psychology Services clinicians must be knowledgeable about a wide
range of diagnoses, assessment instruments, and evidence-based treatment interventions.
Psychologists and treatment specialists working in specific program areas are also required to
develop and maintain expertise specific to these areas; e.g., sex offender treatment, substance
abuse treatment. In support of this expertise, mandatory national training is provided for
P5310.17

8/25/2016

28

psychologists and treatment specialists, as detailed in the Program Statement Employee
Development Manual. Clinical supervision is also provided to develop and maintain the expertise
of Bureau clinicians.
Continuing Professional Education. The Bureau is committed to providing continuing education
opportunities to psychologists and treatment specialists to increase their expertise in working with
correctional populations. Staff are afforded adequate time to participate in continuing education
opportunities recommended by the Branch. Subject to the availability of funding, the Bureau’s
Continuing Professional Education (CPE) Program offers psychologists and treatment specialists
the opportunity to address individual continuing education needs through participation in
workshops, seminars, and training sessions. Priority is given to those who need access to CPE
hours for licensure or certification; i.e., seeking or maintaining professional licensure or
certification.
Funding of CPE is limited to training that offers knowledge and skills directly related to clinical
practice in corrections. The Branch identifies and approves training consistent with this objective.
The Branch has been approved by the APA, under current guidelines, to sponsor continuing
education for psychologists for certain Bureau-sponsored training programs. The Branch maintains
responsibility for this program and its content. Chief Psychologists are encouraged to gain
approval from the Branch to provide local CPE training for psychologists at their facility and
nearby facilities. The Branch may also grant National Association of Drug Abuse and Alcohol
Counselors (NAADAC), International Credentialing and Reciprocity Consortium (ICRC), or stateapproved CPE hours or credits for Bureau-sponsored programs. To maximize taxpayer value,
CPEs are offered in the most cost-effective format available. When feasible, web-based and selfstudy training opportunities are the preferred method of obtaining CPEs. However, the distinct
value of in-person, interactive CPE training is recognized and supported when funding allows.
These programs offer Bureau psychologists and treatment specialists additional opportunities to
accumulate CPE hours or credits necessary to maintain professional licensure or certification.
c. Scholarly Professional Activities. The academic preparation that many psychologists acquire
during their graduate training in such areas as basic statistics and research design enables them to
be useful in the production of scholarship, including designing and participating in institutional,
local, regional, or national research and program evaluation efforts. Such professional activities
contribute to the information and knowledge available in the field of corrections. As a mechanism
for learning and making practice more effective, scholarly activities may assist in staff retention.
Finally, these activities support the profession and help recruit new staff who, as graduate students
in doctoral-level clinical and counseling psychology programs, are often consumers of the
scholarship.
P5310.17

8/25/2016

29

(1) Research Approval Process. Research proposals generated at the institution level are
submitted to and reviewed by the institution’s Local Research Review Board Research Committee
and the Warden. Research proposals submitted by Bureau psychologists should be, as much as
possible, of an applied nature. Typically, the Chief Psychologist chairs the institution’s Local
Research Review Board, and may have primary responsibility to ensure project completion.
When research is being proposed by a psychologist, another psychologist is always the chairperson
for that reviewing research committee.
Following approval at the institution level, research proposals are submitted to the Regional
Director for review. Following Regional Office approval, the Chief, Office of Research and
Evaluation, reviews and approves all research for the Director of the Bureau. Proposals for
research that include subject sampling from multiple sites are routed directly to the Chief, Office of
Research and Evaluation. Additional details are available in the Program Statement Research.
(2) Publications and Presentations. Psychologists may communicate their expertise to other
professionals in the field to share information, coordinate activities, and find solutions to common
problems. To this end, psychologists may publish professional articles or present at professional
conferences. Officially assigned publication and presentation activities, such as a journal article or
a conference presentation, are reviewed by the employee’s supervisor, as with any other work
product. A disclaimer is required for publications when the topic is corrections or criminal
justice, and if the employee will be identified as a Bureau or Department of Justice (DOJ)
employee or the publication’s content could be construed as representing the views, policies, or
practices of the Bureau or DOJ. Disclaimers read: “Opinions expressed in this article are those of
the author and do not necessarily represent the opinions of the Federal Bureau of Prisons or the
U.S. Department of Justice.” The Program Statement Employee Speeches and Publications
Review Process Policy contains more detailed information about publication reviews.
d. Assessment of Psychologist Competencies. Psychologists provide clinical care consistent with
their requisite knowledge and skills. Psychologists’ expertise is maintained over time through
continuing practice and professional education. As evidence-based treatments evolve over time
and new treatment technologies emerge, psychologists are responsible for maintaining and
improving professional competencies. Through the assessment of professional competencies, the
Bureau ensures psychologists deliver quality care consistent with current standards of practice.
Consistent with professional standards, psychologists are expected to demonstrate and maintain
clinical proficiency. Psychologists’ competencies are demonstrated through professional
credentials and core clinical skills, and maintained through participation in clinical supervision and
the completion of CPE.
P5310.17

8/25/2016

30

(1) Professional Credentials. Consistent with professional standards, Bureau psychologists are
doctoral-level, licensed or license-eligible clinical or counseling psychologists. Bureau
psychologists are strongly encouraged to obtain and maintain professional licensure. Certain
positions require licensure to satisfactorily perform their duties; e.g., Chief Psychologist, Internship
Program Coordinator, Forensic Psychologist.
The Chief Psychologist maintains a current credentials portfolio for each psychologist in the
department. This portfolio will be secured in a GSA security-approved safe or equivalent as
approved by the institution’s Information Security Officer. Safes will be locked when staff
members are not in their office. Each employee has the right to review or receive a copy of any
information in his/her credentials portfolio. The portfolio contains the following documents, along
with primary source verification for these credentials:
■
■
■
■

Documentation of professional education (diploma or transcript).
Documentation of post-graduate specialization or credentials (if applicable).
A copy of current professional licensures/certifications (if applicable).
Documentation of an externally validated Core Clinical Skills Review (as applicable).

If applicable, psychologists are responsible for providing a copy of their renewed professional
licenses or certifications, or evidence of application to renew, to the Chief Psychologist or
Competency Assessment Psychologist on or before the date the current license or certification
expires. The Chief Psychologist or Competency Assessment Psychologist, as applicable, verifies
the renewed license or certification with the primary source.
(2) Core Clinical Skills of Correctional Psychologists. The work of Bureau psychologists is
routinely reviewed to ensure adherence to professional standards. The primary purpose of this
review is to identify and address training needs in order to ensure the quality of the Bureau’s
clinical services. At a minimum, a review of core clinical skills is conducted every two years.
Core clinical skills include:
■
■
■
■
■
■

Screening for mental health concerns.
Psychological assessment.
Diagnostic formulation.
Treatment planning.
Clinical intervention.
Professional documentation.

Reviews of clinical skills are conducted by doctoral-level, license-eligible psychologists. For
bargaining unit psychologists, the clinical supervisor conducts the review. Under no circumstances
P5310.17

8/25/2016

31

does a bargaining unit psychologist conduct a clinical skills review of another bargaining unit
psychologist. Typically, reviews of non-bargaining unit psychologists are also conducted by their
clinical supervisor; however, they may be conducted by other non-bargaining unit psychologists.
Non-clinicians are not qualified to conduct a review of clinical skills; therefore, reviews of Chief
Psychologists are conducted by psychologists in the Psychology Services Branch.
New Bureau psychologists receive their first clinical skills review at the conclusion of the first year
of their appointment, in conjunction with completion of their annual performance appraisal. All
clinical skills reviews are submitted to the Psychology Services Branch for external review and
validation. Specific review procedures for bargaining unit psychologists, non-bargaining unit
psychologists, and Chief Psychologists are described below.
Core clinical skills may be reviewed through:
■
■
■
■

Clinical supervision.
Review of clinical documentation.
Direct observation of the delivery of treatment services.
Informal discussion of clinical cases and formal case presentations.

At a minimum, clinical skills are assessed through a review of key clinical documentation with
feedback, using the Core Clinical Skills Review Form. Completed forms are submitted to the
Psychology Services Branch for review and external validation.
(3) Chief Psychologists. The Psychology Services Branch is responsible for conducting clinical
skills reviews of Chief Psychologists; these reviews are to be conducted every two years. Clinical
skills reviews of Chief Psychologists address:
■ The Chief Psychologist’s effectiveness in the performance of professional duties, which
include providing services and programs to address inmate needs.
■ The Chief Psychologist’s ability to establish and maintain communication within and outside
the organization to provide effective services.
■ The Chief Psychologist’s skill in extending professional and technical advice, including clinical
supervision, to improve the effectiveness of services to offenders.
For Chief Psychologists, the clinical skills reviews consist of a telephonic interview and
completion of the Core Clinical Skills Review Form. The form is used to document the review
findings. The Chief Psychologist is provided with a copy of the form and the original is retained in
the Psychology Services Branch.

P5310.17

8/25/2016

32

If the core clinical skills review identifies significant concerns regarding clinical competency, an
improvement plan to address the concerns is required. This plan details the area(s) of practice
requiring improvement to meet accepted standards, recommended actions to improve performance,
and time frame(s) in which improvement is expected. The Branch develops this plan in
collaboration with the Chief Psychologist. The completed plan is shared with the Chief
Psychologist’s Associate Warden to engender his/her support for the plan. Recommended actions
typically include additional clinical training or increased clinical supervision. Upon successful
completion of the plan, a follow-up clinical skills review is conducted and the Chief Psychologist
and the Associate Warden are provided with copies of the completed review.
(4) Non-Bargaining Unit Psychologists. The Chief Psychologist, or another non-bargaining unit
psychologist designated by the Chief Psychologist, reviews the core clinical skills of nonbargaining unit psychologists in the department. These clinical skills reviews are conducted
every two years. The clinical skills review considers the psychologist’s effectiveness in the
performance of clinical duties, as reflected in the quality of the following documentation:
■
■
■
■
■
■
■

Intake Screenings.
Suicide Prevention Contacts.
Diagnostic and Care Level Formulations.
Treatment Plans.
PREA Interventions.
Group Treatment.
Clinical Supervision.

The Core Clinical Skills Review Form is used to conduct the documentation review. Behavioral
observations and clinical supervision data may also inform the clinical skills review. In addition,
the psychologist’s participation in professional development activities may also be noted, as the
primary purpose of this review is to identify training needs and develop a plan to address any
identified needs.
Completed Core Clinical Skills Review Forms are submitted to the Psychology Services Branch
for external review and validation. The Branch provides the Chief Psychologist with written
verification of their findings. Once the form has been validated, the non-bargaining unit
psychologist is provided with a copy of the completed form. A copy of the completed form is
retained in the psychologist’s credentials portfolio.
If the clinical skills review identifies areas for improvement, the Chief Psychologist or Deputy
Chief Psychologist is responsible for developing a training plan for the non-bargaining unit
psychologist. This plan details the area(s) of practice requiring improvement to meet professional
standards, recommended training activities, and time frame(s) in which improvement is expected.
P5310.17

8/25/2016

33

The Psychology Services Branch will maintain a list of recommended training activities to address
each core clinical skill.
This list will be available on Sallyport; Chief Psychologists and Deputy Chief Psychologists are
encouraged to consult this list when developing training plans. The Chief Psychologist or Deputy
Chief Psychologist develops the training plan in collaboration with the non-bargaining unit
psychologist and shares responsibility for its successful completion. Upon successful completion
of the plan, a follow-up review may be conducted using the same procedures.
(5) Bargaining Unit Psychologists. The bargaining unit psychologist’s clinical supervisor
assesses his/her core clinical skills every two years, at a minimum. The clinical skills review
considers the psychologist’s effectiveness in the performance of clinical duties, as reflected in the
quality of the following documentation:
■
■
■
■
■
■
■

Intake Screenings.
Suicide Prevention Contacts.
Diagnostic and Care Level Formulations.
Treatment Plans.
PREA Interventions.
Group Treatment.
Clinical Supervision.

The Core Clinical Skills Review Form will be the standard form used to conduct the documentation
review. Behavioral observations and clinical supervision data may also inform the clinical skills
review. In addition, the psychologist’s participation in professional development activities may also
be noted, as the primary purpose of this review is to identify training needs and develop a plan to
address any identified needs.
Completed Core Clinical Skills Review Forms are submitted to the Psychology Services Branch
for external review and validation. The Branch provides the Chief Psychologist with written
verification of their findings. The reviewer implements the Branch’s recommendations, which do
not alter the psychologists’ performance appraisal. Once the form has been validated, the
bargaining unit psychologist is provided with a copy of the completed form by the reviewer.
If the clinical skills review identifies areas for improvement, the bargaining unit psychologist’s
clinical supervisor is responsible for developing a training plan for the bargaining unit
psychologist. This plan details the skills enhancement required to meet professional standards,
recommended training activities, and time frame(s) in which the employee will be provided the
training. The Psychology Services Branch will maintain a list of recommended training activities
to address each core clinical skill. This list will be available on Sallyport; supervisory
P5310.17

8/25/2016

34

psychologists are encouraged to consult this list when developing training plans. The supervisory
psychologist develops the training plan in collaboration with the bargaining unit psychologist and
shares responsibility for its successful completion.
If the Chief Psychologist position is vacant at the time a clinical skills review is due, the Acting
Chief Psychologist should contact the Psychology Services Branch for guidance.
e. Student Training Programs. Student training programs fulfill a vital role in the Bureau by the
supporting the development of a well-trained pool of correctional psychologists for future Bureau
employment. These students also provide a valuable service to the Bureau, by providing direct
care for inmates.
(1) Graduate Student Practicum. A senior licensed psychologist with an expressed interest in
training students is designated by the Chief Psychologist to oversee the graduate student practicum
program. This psychologist is primarily responsible for organizing and supervising a graduate
student practicum. He/she administers the practicum curriculum at his/her institution, is
responsible for the integrity and quality of the training, and has administrative authority
commensurate with those responsibilities. The curriculum is tailored to each student’s level of
experience and a signed training agreement is kept by the supervising psychologist. The student’s
level of experience may be assessed through an interview of the student, a review of his/her
educational transcript and prior training experiences, and consultation with his/her clinical director.
A non-bargaining unit psychologist, ordinarily the Chief Psychologist, will make the final
determination regarding the duties to be assigned to the student.
Graduate students enrolled in clinical or counseling doctoral-level psychology programs or related
mental health professions may be considered for a practicum. One purpose of the practicum is to
expose students to direct services offered to inmates and help them become familiar with the
policies and procedures of Psychology Services. The other purpose is to assess the students’ fit
with corrections work and to encourage consideration of corrections as a career choice. Practicum
is designed to build upon, not introduce, foundational competencies of professional psychology.
Thus, students selected for practicum are ordinarily in their second or third year of graduate study
and have already had one supervised direct service training experience.
A graduate student practicum may be offered through volunteer, contractor, or student temporary
employment position authorities. Upon completion of personnel procedures, typically completed
by Human Resources staff unless other procedures are negotiated at the local level, students
appointed as volunteers may be issued unescorted volunteer badges. Wardens are the approving
authority for unescorted volunteer badges. Students may also have access to document clinical
services within PDS. Documentation of services provided is reviewed by the supervising licensed
P5310.17

8/25/2016

35

psychologist before release to the inmate’s record. Regularly scheduled supervision is provided
by the licensed supervising psychologist.
(2) Pre-doctoral Internship Program. Pre-doctoral Internship Programs are approved by
Executive Staff and are seeking or have obtained accreditation by the APA. The Psychology
Services Branch maintains oversight of these programs. The Central Office allocates internship
positions to specific institutions that have met guidelines for clinical training.
Pre-doctoral Internship Programs are available to psychology graduate students in Clinical or
Counseling Psychology and provide a high-quality, generalist training experience. The goal of the
program is to prepare entry level professional psychologists who can also function competently in
a correctional environment.
■ Professional Standards. Pre-doctoral Internship Programs operate in accordance with the
most recent APA Ethical Principles of Psychologists and Code of Conduct, APA Practice
Standards, and Bureau Standards of Employee Conduct. The programs are accredited based on
criteria established by the APA and membership criteria and bylaws of the Association of
Psychology Post-doctoral and Internship Centers (APPIC).
■ Administration. The Chief of Clinical Education and Workforce Development administers
the Pre-doctoral Internship Programs. The Chief of Clinical Education and Workforce
Development, in consultation with Psychology Services staff, recommends the selection of
internship program sites and the placement of internship positions to Executive Staff.
Guidelines for the assignment of internship sites are posted on Sallyport. Funding is provided
for such activities as additional training experiences for interns, meeting and travel expenses
incurred by interns during their internship year, application fees and membership dues in
APPIC, and fees related to getting and maintaining APA accreditation.
■ Selection of Interns. Sites with internship programs are members of APPIC, are listed in the
APPIC Directory, and adhere to all current APPIC membership criteria. Internship applicants
must be matriculating in a regionally accredited educational institution and complete the
APPIC Application for Pre-doctoral Internship, which includes a transcript of graduate school
work and three letters of recommendation. Applicants also complete a standard Office of
Personnel Management Application (SF-171) and any other materials requested by the
particular internship site (work samples, letter of intent, etc.). These are sent to the Internship
Program Coordinator (IPC) at the institution(s) at which they wish to be considered.
Prospective intern applicants are made aware of two limiting factors related to consideration.
The pre-doctoral internship program is the Bureau’s core strategy for recruiting psychologists
who are uniquely qualified for clinical practice in the Bureau. Thus, applicants who do not fit
P5310.17

8/25/2016

36

employment criteria outlined in Public Law 100-238 may not be selected. This information
will be clearly conveyed to all intern applicants on the Bureau’s public website.
Prospective interns selected for interviews complete a pre-employment interview, including
fingerprinting, NCIC check, urinalysis, and physical examination, at the nearest Bureau
institution before beginning their training. Internship candidates must meet all criteria for
Bureau employment. Offers of internship positions are made according to APPIC
guidelines and are considered tentative until pre-employment personnel procedures are
successfully completed and until funding for the program is allotted by Congress. This
information will be clearly conveyed to applicants on the Bureau’s public website.
■ Interns ordinarily begin their internship in July or August. They complete the equivalent of 1
year of full-time training in no less than 12 months. Interns complete Introduction to
Correctional Techniques I. Failure results in dismissal from the program.
■ Supervision and Intern Evaluations. IPCs are designated at each facility with a Pre-doctoral
Internship Program. Their primary responsibilities include intern recruitment and selection, as
well as coordinating, directing, and organizing training activities and curriculum at their
facility. Training for practice is reflected in the curriculum, since training activities chosen are
sequential, cumulative, and graded in complexity. These include:
 Theories and methods of assessment and diagnosis and effective intervention, including
evidence-based practices for mental health, substance abuse, and criminality.
 Theories and methods of consultation, evaluation, and supervision.
 Strategies of scholarly inquiry.
 Issues of cultural and individual diversity relevant to all of the above.
Guidelines for core curriculum items across Bureau internship sites are posted on Sallyport.
The IPC is a licensed psychologist and has overall responsibility for the supervision of psychology
interns. The IPC devotes at least 50 percent of his/her time to activities directly related to the
internship program. The program also has intern training supervisors who are licensed doctoral
level psychologists. In a program with a one-day-per-week outplacement at a co-located Bureau
facility, the intern is supervised by a licensed psychologist at that site. The intern training
supervisor ensures the following supervision and evaluation requirements:
■ They meet with the intern and jointly review course work and job experiences and plan a
training program that best meets the training needs of the intern.
■ They meet with the intern and jointly review the prerequisite internship hours required by the
program and by the state that the intern seeks to become licensed in.
P5310.17

8/25/2016

37

■ Full-time interns receive, at a minimum, four hours of regularly scheduled supervision per
week, at least two hours of which include individual, face-to-face supervision while working in
the facility. Supervision reviews direct psychological services rendered by the intern.
■ The intern’s training supervisor or IPC completes a Psychology Intern Evaluation Form at least
three times per year. These evaluative reports are discussed with and initialed by the intern,
who receives a copy. At least semi-annually, a copy is sent to the intern’s college or
university. The IPC keeps the original in a local file. Psychology Intern Evaluation Form
examples are posted on Sallyport.
■ Interns complete the Psychology Training Program Evaluation quarterly. This is used to
determine what changes might need to be made in the intern’s training experience to enhance
the remainder of his/her internship. The original is kept by the IPC. Psychology Training
Program Evaluation examples are posted on Sallyport.
■ The number of hours allotted for scholarship and dissertation research varies according to the
program and the stage of the dissertation process. The Chief Psychologist and IPC closely
monitor this activity and structure the intern’s training to encourage completion of the
dissertation by the end of the internship year.
(3) Post-doctoral Residency Training. The Bureau’s Post-doctoral Residency Training is a 12month training opportunity offered to doctoral-level psychologists seeking advanced training in
correctional psychology or a specialty area of emphasis. The specialty area represents an
emerging, established, or growing agency need; e.g., sex offender treatment, substance abuse
treatment, intervening with violent offenders. Post-doctoral training and these positions are used to
provide the Bureau with a well-trained pool of applicants to fill psychologist vacancies at the GS12/13 levels.
■ Professional Standards. Bureau Post-doctoral Residencies operate per APA Ethical
Standards, APA Practice Standards, and Bureau employment and ethics standards. In addition,
they comply with the Post-doctoral program membership criteria and bylaws of APPIC.
■ Administration. The Chief of Clinical Education and Workforce Development administers
Post-doctoral Residency Programs. The Chief of Clinical Education and Workforce
Development, in consultation with Psychology Services staff, recommends the placement of
residency positions to Executive Staff. Because these positions are used to meet agency
staffing needs that change rapidly, they are reviewed, and may be relocated, annually.
Guidelines for assigning residency sites are posted on Sallyport. Funding is provided for such
activities as additional training experiences for residents, meeting and travel expenses,
application fees, and membership dues in APPIC.
■ Selection of Residents. Residency positions are announced through Delegated Examining
Unit authority. Interested applicants complete all application materials requested in the
P5310.17

8/25/2016

38

announcement and are expected to complete the Bureau’s pre-employment screening process
before being formally offered a position. Residents’ training is ordinarily completed in no less
than 9 and no more than 12 months. Residents complete Introduction to Correctional
Techniques I and II. Failure results in dismissal from the residency program. The resident
position is a career-conditional appointment. However, residents are required to acknowledge a
mobility statement, thus agreeing to relocate at the convenience of the Bureau upon completion
of their training.
■ Program Development, Supervision, and Residency Evaluations. A senior licensed
psychologist who expresses an interest in training residents is designated by the Chief
Psychologist to oversee the Post-Doctoral Residency Program. This psychologist is primarily
responsible for recruiting and selecting residents, as well as administering the training
curriculum at his/her institution. The designated psychologist has expertise in the area of
Post-doctoral training offered and has credentials such as an American Board of Professional
Psychology diploma, a record of active research productivity, or clear evidence of professional
competence and leadership. This individual may be the IPC at an institution with an internship
program. The designated psychologist is responsible for the training program’s integrity and
quality, and has administrative authority commensurate with those responsibilities. He/she
ensures that the following occurs:
 Post-doctoral training follows completion of doctoral degree requirements and a predoctoral internship meeting APPIC standards. APA guidelines on specialty change are
followed.
 A written training plan exists for each resident that specifies clinical duties, training
opportunities, supervision requirements, and Bureau job search strategies.
 Individuals in post-doctoral residency positions have a title, such as “Post-Doctoral
Resident,” indicating their training status.
 The program site has a written statement or brochure that describes the goals and content of
the program, program organization, entrance requirements, and mechanisms for evaluation.
This is made available to prospective residents.
 There is documentation of due process procedures, including notice, hearing, and appeal,
for post-doctoral residents, which are given to residents at the beginning of the postdoctoral training period.
 The post-doctoral training program (minimum 1,500 hours) must be at least 9 and no more
than 24 months.
 The program has a minimum of two hours per week of regularly scheduled, face-to-face,
individual supervision with the intent of dealing with psychological services rendered
directly by the resident.
 Clinical supervision is provided by a licensed psychologist who is a staff member of the
sponsoring institution and who carries clinical responsibility for the cases being supervised.
P5310.17

8/25/2016

39

There must be at least two additional hours per week in learning activities, such as case
conferences, involving cases in which the resident is actively involved; seminars dealing
with clinical issues; co-therapy with a staff person, including discussion; group supervision;
and additional individual supervision.
 The clinical supervisor ensures that the resident receives a level of supervision consistent
with APPIC standards and a written evaluation of his/her performance quarterly. The
evaluation should be discussed with and initialed by the resident, who receives a copy. The
clinical supervisor retains the original in a local file. Examples of the evaluation are posted
on Sallyport.
 Each resident has an opportunity to evaluate his/her training site quarterly; this should be
used to determine what changes might be made in the resident’s training experience to
enhance the remainder of his/her residency. The original evaluation is kept by the clinical
supervisor. Examples of the training evaluation are posted on Sallyport.
 A certificate of completion is granted upon fulfillment of the program requirements.
12. ANCILLARY STAFF SERVICES
Bureau psychologists bring significant behavioral scientist expertise to the agency, which is of
benefit not only to inmates, but also to staff. Psychologists are typically involved in a number of
institutional activities aimed at enhancing the knowledge, professionalism, and mental well-being
of staff. In this context, psychologists are tasked with providing a variety of services for Bureau
staff, to include staff training, professional consultation, and Employee Assistance Program (EAP)
services.
a. Staff Care. Psychologists take an active role in facilitating care for Bureau staff through their
involvement in the EAP, as described in the Program Statement Employee Assistance Program,
and Crisis Support Teams, as described in the Program Statement Correctional Services Manual.
b. Staff Training. Psychologists assist in the provision of mandatory staff training, to include an
active role in Introduction to Correctional Techniques – I, Annual Training, Semi-Annual Suicide
Prevention Training, and Quarterly Suicide Prevention Training for SHU Officers.
(1) Introduction to Correctional Techniques - Phase I (ICT-I). Psychologists provide training
to new employees during ICT-I. Ordinarily, this training includes:
■
■
■
■

How to recognize and manage inmates with mental illness.
How to recognize and intervene with potentially suicidal inmates.
How to refer inmates to Psychology Services, to include Psychology Treatment Programs.
The availability of services through the EAP.

P5310.17

8/25/2016

40

(2) Annual Training. The core curriculum for Annual Training is determined annually by the
Bureau’s Executive Staff. Typically, psychologists are involved in presenting information related
to suicide prevention, mental illness, and EAP services. In addition, institutions with special
missions/programs related to Psychology Services; e.g., SOMP, RDAP, Skills Program, are
afforded the opportunity to raise staff awareness about these missions/programs during Annual
Training.
(3) Suicide Prevention Training. The Program Statement Suicide Prevention Program details
mandatory suicide prevention training requirements.
In addition, the Program Statement Treatment and Care of Inmates with Mental Illness outlines
specialty mental health training available at select sites.
In addition to mandatory training, psychologists may offer supplemental psychological training to
interested Bureau staff. Additional psychological knowledge can be a valuable resource,
enhancing staff’s ability to effectively manage inmates. Learning more about key topics, such as
cognitive behavioral treatment, criminal thinking, mental illness, and behavioral principles, affords
Bureau staff the opportunity to increase their expertise in these important areas and apply this
knowledge directly to their interactions with inmates. Supplemental behavioral sciences-informed
training and resource materials have been developed by the Branch and are made available to staff
on Sallyport and BOP-Learn.
c. Professional Consultation. In addition to formalized staff training, psychologists also consult
with Bureau staff, offering their behavioral scientist expertise in a variety of settings. Oftentimes,
this consultation involves providing staff with guidance on the management of an inmate with
mental health issues or an inmate engaging in disruptive behaviors. Opportunities for this type of
professional consultation are noted in the “Routine Psychological Services for Inmates” section of
this Program Statement. In addition, psychologists are required to lend their expertise in
addressing human resource matters, as described in the following Program Statements: Drug Free
Workplace, Workplace Violence Prevention.
REFERENCES
Program Statements
P1070.07 Research (5/12/99)
P1210.23 Management Control and Program Review Manual (8/21/02)
P1351.05 Release of Information (3/9/16)
P1411.01 Employee Speeches and Publications Review Process Policy (1/28/99)
P2100.04 Budget Execution Manual (3/8/14)
P5310.17

8/25/2016

41

P2310.03 Use of Appropriations (7/13/00)
P3000.03 Human Resource Management Manual (12/19/07)
P3420.11 Standards of Employee Conduct (12/16/13)
P3730.05 Workplace Violence Prevention, Staff (3/23/04)
P3735.04 Drug Free Workplace (6/30/97)
P3792.07 Employee Assistance Program (12/30/06)
P3906.22 Employee Development Manual (4/30/15)
P4500.11 Trust Fund Manual (4/9/15)
P5070.12 Forensic and Other Mental Health Evaluation (4/16/08)
P5270.09 Inmate Discipline Program (7/8/11)
P5290.14 Admission and Orientation Program (4/3/03)
P5290.15 Intake Screening (3/30/09)
P5300.20 Volunteers and Citizen Participation Programs (6/1/99)
P5310.16 Treatment and Care of Inmates with Mental Illness (5/1/14)
P5321.07 Unit Management Manual (9/16/99)
P5324.07 Sentry Psychology Alert Function (3/13/07)
P5324.08 Suicide Prevention Program (4/5/07)
P5324.12 Sexually Abusive Behavior Prevention and Intervention Program (6/4/15)
P5330.11 Psychology Treatment Programs (3/16/09)
P5331.02 Early Release Procedures under 18 U.S.C. 3621(e) (3/16/09)
P5562.05 Hunger Strikes (7/29/05)
P5566.06 Use of Force and Application of Restraints (8/29/14)
P6010.03 Psychiatric Evaluation and Treatment (7/13/11)
P6340.04 Psychiatric Services (1/15/05)
P7331.04 Pretrial Inmates (1/31/03)
P7430.02 Community Transitional Drug Abuse Treatment (4/14/99)
Other References
Federal Personnel Manual
Title 5, U.S. Code, Section 552 and 552a Title 18, U.S. Code, Section 4241-4247
Federal Rules of Criminal Procedures, Rule 12.2
ACA Standards
■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4071, 4-4256, 4-4281-2, 4-4281-4, 4-4281-5, 4-4350, 4-4351, 4-4362, 4-4368, 4-4370, 44371, 4-4372, 4-4373, 4-4374, 4-4377, 4-4399, 4-4428, 4-4435, 4-4441.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-4D-10, 4-ALDF-4D-22-1, 4-ALDF-4D-22-3, 4-ALDF-4D-224, 4-ALDF-4C-07, 4-ALDF-4C-08, 4-ALDF-4C-22, 4-ALDF-4C-27, 4-ALDF-4C-28, 4-ALDFP5310.17

8/25/2016

42

4C-29, 4-ALDF-4C-30, 4-ALDF-4C-31, 4-ALDF-4C-32, 4-ALDF-4C-34, 4-ALDF-4C-37, 4ALDF-4C-40, 4-ALDF-4D-25, 4-ALDF-5A-03, 4-ALDF-5A-08.
Other Standards
■ American Psychological Association Ethical Principles of Psychologists and Code of Conduct
(2003).
■ American Psychological Association Standards for Educational and Psychological Testing
(1999).
■ Specialty Guidelines for Forensic Psychologists, Division 41, American Psychological
Association and the American Psychology-Law Society (1991).
■ American Psychological Association Committee on Accreditation Guidelines and Principles
for Accreditation of Programs in Professional Psychology (January 1, 2008).
■ American Psychological Association Standards and Criteria for Approval of Sponsors of
Continuing Education for Psychologists (July 2007).
■ Association of Psychology Post-doctoral and Internship Centers Membership Criteria, Doctoral
Psychology Internship Programs (January 2008).
■ Association of Psychology Post-doctoral and Internship Centers Membership Criteria, Postdoctoral Training Programs (February 2008).
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5310.17

8/25/2016

43

